8 F.3d 29
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roberto SOTO-BERMUDEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 92-702008.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1993.*Decided Oct. 13, 1993.

1
Before:  HALL, RYMER, Circuit Judges;  FITZGERALD, District Judge.**


2
MEMORANDUM***


3
Roberto Soto-Bermudez (Soto) petitions for review of a Board of Immigration Appeals' (BIA) order affirming the immigration judge's (IJ) denial of his application for discretionary relief from deportation under section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).


4
An alien whose record reflects a "pattern of serious criminal activity" must show outstanding equities before the IJ or the BIA may consider exercising its discretion to waive deportation.   Ayala-Chavez v. USINS, 944 F.2d 638, 641 (9th Cir.1991).   The BIA did not err in imposing this higher standard on Soto whose criminal record includes a series of convictions for petty theft, forgery and burglary.   Moreover, any error in imposing such a requirement would be harmless in this instance because the IJ and the BIA each found that Soto had presented evidence of outstanding equities.


5
On appeal to the BIA, Soto also claimed the "Immigration Judge erred in not granting 212(c) relief in that the equities favoring [Soto] far outweigh the adverse factors."   Soto did not file a brief in support of his appeal, even though he indicated that he would.


6
Withoutested," either in the Notice of Appeal or in a separate brief,  see Toquero v. INS, 956 F.2d 193, 195 (9th Cir.1992), the BIA's summary affirmance, issued after a complete review of the record, is more than adequate.   See Ramirez-Gonzalez v. INS, 695 F.2d 1208, 1213 (9th Cir.1983) (affirming BIA's per curiam affirmance of IJ's decision where reasons for denial stated in IJ's decision).   Moreover, we find no abuse of discretion in the IJ's careful weighing of the factors for and against deportation.


7
The petition for review of the Board of Immigration Appeal's decision is DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 The Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3